 

bh WwW BP

aA

\O

10
11
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

ao sO

 

 

HEATHER E, WILLIAMS, CA Bar #122664

Federal Defender : f
CHRISTINA M. CORCORAN, NY Bar #5118427 ? -_ _

Assistant Federal Deferider aah
Office of the Federal Defender

2300 Tulare Street, Suite 330 JAN 27 2020
Fresno, CA 93721

 

CLERK, U.S. DISTAICT GOURT

 

Telephone: (559) 487-5561 EASTERN DISTRICT OF GALIFORNIA
Fax: (559) 487-5950 BY.

DEPUTY CLEAR
Attorneys for Defendant

MARIA ESTELA ESPARZA MAGALLANES

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 1:19-mj-00218-SAB

Plaintiff, MOTION FOR RETURN OF PASSPORT;
ORDER
VS.
MARIA ESTELA ESPARZA
MAGALLANES,
Defendant.

 

 

Defendant Maria Estela Esparza Magallanes appeared in this Court on November 20,
2019, and was ordered released on conditions. Pursuant to the terms of her release (see Dkt. #9 at

2), Ms. Magallanes surrendered her Mexican passport on November 21, 2019.

 

11/21/2019 |& |COLLATERAL RECEIVED as to Maria Estela Esparza Magallanes:
Mexico Passport from Maria Estella Esparza, Passport Number G35395725
(Marrujo, C) (Entered: 11/21/2019)

 

 

 

 

 

Ms. Magallanes’ case, which was handled in the Central District of California, was
dismissed on December 17, 2019. See Exhibit A, C.D. Ca case # 19-mj-04799, Dkt. #11 (Order
Dismissing Complaint by Magistrate Judge Maria A. Audero as to Defendant Maria Estela
Esparza Magallanes). |

Pursuant to the Clerk’s Office, this Court remains in possession of Ms. Magallanes’

passport. As Ms. Magallanes’ case has been dismissed, it is requested that Ms. Magallanes’

Magallanes - Motion for Return of Passport -1-

 

 

 
 

Ko

wo OC NI DA HW RR WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

“26

27
28

 

 

Mexican Passport be returned to her. Ms. Magallanes tequests that her Mexican Passport be
released to her or her attorney of record, undersigned counsel, Assistant Federal Defender

Christina M. Corcoran.

Respectfully submitted, ©
HEATHER E. WILLIAMS
Federal Defender

Date: January 24, 2020 /s/ Christina M. Corcoran
CHRISTINA M. CORCORAN
Assistant Federal Defender
Attorney for Defendant
MARIA ESTELA ESPARZA MAGALLANES

. ORDER
IT IS HEREBY ORDERED that the Clerk of the Court return Ms. Magallanes’ Mexican
Passport received on November 21, 2019. Ms. Magallanes’ passport may be picked up from the
Clerk’s Office by either Ms. Magallanes or by her attorney of record, Assistant Federal Defender

Christina M. Corcoran.

Dated: January o / , 2020

Magallanes - Motion for Return of Passport -2-

 

 

 

 
